

a103performancersugra_image1.jpg [a103performancersugra_image1.jpg]




KRATON CORPORATION
RESTRICTED STOCK PERFORMANCE UNIT AWARD AGREEMENT
Upon acceptance by you through the online acceptance procedures set forth at
www.stockplanconnect.com, this Restricted Stock Performance Unit Award Agreement
(this “Agreement”) is made effective as of the Grant Date (defined below)
between Kraton Corporation (the “Company”, and formerly known as Kraton
Performance Polymers, Inc.) and you (the “Participant”). This Agreement
evidences a grant of restricted stock units consisting of an unfunded and
unsecured promise to deliver shares of the common stock, $0.01 par value, of the
Company (“Common Stock”) under the Company’s 2016 Equity and Cash Incentive Plan
(as amended, the “Plan”). Unless otherwise indicated, any capitalized term used
but not defined herein shall have the meaning ascribed to such term in the Plan.
1.Grant of Restricted Stock Units. Pursuant to, and subject to, the terms and
conditions set forth herein and in the Plan, the Company hereby grants to the
Participant an award of the number of restricted stock units of the Company set
forth on the Participant’s online award acceptance page at
www.stockplanconnect.com, which is incorporated by reference herein, which
number assumes achievement of the Target level of performance as described on
Schedule I (collectively, the “Restricted Stock Units”), provided that (except
as otherwise provided in this Agreement) the final number of restricted stock
units shall be determined on the vesting date in accordance with the performance
criteria set forth on Schedule I. Each Restricted Stock Unit constitutes an
unfunded and unsecured promise of the Company to deliver one share of Common
Stock to Participant on the vesting date subject to the terms and conditions of
this Agreement. Participant’s rights with respect to the Restricted Stock Units
shall be forfeitable until the Restricted Stock Units vest in accordance with
Section 4. As a holder of Restricted Stock Units, the Participant has the rights
of a general unsecured creditor of the Company unless and until the Restricted
Stock Units are converted to shares of Common Stock upon vesting and transferred
to Participant, as set forth herein. During the period prior to vesting of the
Restricted Stock Units in accordance with Section 4, the Restricted Stock Units
shall be bookkeeping entries only, and Participant shall have no rights to
receive any shares of Common Stock hereunder. Participant shall have no voting
or other rights of a stockholder of the Company with respect to the Restricted
Stock Units prior to the issuance of Shares in accordance with Section 6.
2.    Grant Date. The grant date of the Restricted Stock Units (the “Grant
Date”) is the date set forth on the Participant’s online award acceptance page
at www.stockplanconnect.com, which is incorporated by reference herein.
3.    Incorporation of Plan. All terms, conditions and restrictions of the Plan
are incorporated herein and made part hereof as if stated herein. If there is
any conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of the Plan, as interpreted by the Committee, shall
govern. All capitalized terms used herein that are not defined in this Agreement
shall have the meanings given to such terms in the Plan.
4.    Vesting Date; Settlement. The Restricted Stock Units shall become vested
as follows:
(a)
On the third anniversary of the Grant Date, a number of Restricted Stock Units
shall vest based on the extent to which the Company has satisfied the
performance conditions set forth on Schedule I to this Agreement, provided that
the Participant is continuously employed by the Company through such date; or

(b)
If the Participant’s employment is terminated prior to the third anniversary of
the Grant Date due to Disability or death, then the Restricted Stock Units shall
vest on a pro rata basis at Target level (as described on Schedule I) effective
as of the Participant’s termination date (rounded up to the next whole share),
provided that the Participant is continuously employed by the Company through
such date, with such pro rata vesting to occur on the following schedule:



1

--------------------------------------------------------------------------------






Date of Termination due to Disability or death:
Amount Vested
On or prior to first anniversary of Grant Date
1/3 of Target level
After first anniversary of Grant Date but on or prior to second anniversary of
Grant Date
2/3 of Target level
After second anniversary of Grant Date but prior to third anniversary of Grant
Date
Target level

Notwithstanding the foregoing, if within the one (1)-year period following a
Change in Control, but prior to the vesting event described in clause (a) above,
the Participant’s employment is terminated by the Company or its affiliate
without Cause, then the Restricted Stock Units held by such Participant shall
vest at Target level effective as of the Participant’s termination date subject
to the Participant's execution of an effective general release and waiver
(without revocation during any revocation period) of all claims against the
Company, its affiliates and their respective officers and directors related to
the Participant’s employment, in a form acceptable to the Company at the
Participant’s termination of employment, not later than 50 days after the
Participant’s termination date. Upon the occurrence of the date of vesting
described above, the Company shall deliver to the Participant the applicable
number shares of Common Stock via electronic book-entry issuance.
For purposes of this Agreement, “Disability” has the meaning ascribed to it in
the Company’s long-term disability plan, and “Cause” means (i) a material breach
by the Participant of any of the Participant’s obligations under any written
agreement with the Company or any of its affiliates, (ii) a material violation
by the Participant of any of the Company’s policies, procedures, rules and
regulations applicable to employees generally or to employees at your grade
level, in each case, as they may be amended from time to time in the Company’s
sole discretion; (iii) the failure by the Participant to reasonably and
substantially perform his or her duties to the Company or its affiliates (other
than as a result of physical or mental illness or injury); (iv) the
Participant’s willful misconduct or gross negligence that has caused or is
reasonably expected to result in material injury to the business, reputation or
prospects of the Company or any of its affiliates; (v)  the Participant’s fraud
or misappropriation of funds; or (vi) the commission by the Participant of a
felony or other serious crime involving moral turpitude; provided that if the
Participant is a party to an employment agreement with the Company or its
affiliate (an “Employment Agreement”) at the time of his or her termination of
employment and such Employment Agreement contains a different definition of
“cause” (or any derivation thereof), the definition in such Employment Agreement
will control for purposes of this Agreement.
If a Participant is terminated without Cause and, within the twelve (12)-month
period subsequent to such termination of employment, the Company determines in
good faith that the Participant’s employment could have been terminated for
Cause, subject to anything to the contrary that may be contained in the
Participant’s Employment Agreement at the time of his or her termination of
employment, the Participant’s employment will, at the election of the Company,
be deemed to have been terminated for Cause, effective as of the date the events
giving rise to Cause occurred.
5.    Forfeiture; Restrictions. Subject to the provisions of the Plan and
Section 4 of this Agreement, with respect to the Restricted Stock Units that
have not become vested on the date the Participant’s employment is terminated,
the award of Restricted Stock Units shall expire and such unvested Restricted
Stock Units shall immediately be forfeited on such date. Participant shall not
sell, transfer, pledge, assign, alienate, hypothecate, or otherwise encumber or
dispose of the Restricted Stock Units other than by will or the laws of descent
and distribution.
6.    Delivery of Shares; Compliance with Securities Laws. Upon the vesting of
any Restricted Stock Units granted hereunder, the Company shall direct its
transfer agent to record by electronic book-entry in Participant’s name a number
of unrestricted shares of Common Stock equal to the whole number of Restricted
Stock Units that become vested hereunder. Nothing herein shall obligate the
Company to register the Restricted Stock Units pursuant to any applicable
securities law or to take any other affirmative action in order to cause the
issuance or transfer of the Restricted Stock Units to comply with any law or
regulation of any governmental authority. The Company shall not be required to
issue any shares of Common Stock prior to: (a) the obtaining of any approval
from any governmental agency which the Company determines to be necessary or
advisable; and (b) the Participant’s payment to the Company


2

--------------------------------------------------------------------------------




of any federal, state or local tax or other withholding owed by Participant as a
result of vesting of the Restricted Stock Units.
7.    Delays or Omissions. No delay or omission to exercise any right, power, or
remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, shall impair any such right, power or remedy of such party
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party or any provisions or conditions of this Agreement, shall be in
writing and shall be effective only to the extent specifically set forth in such
writing.
8.    Integration. This Agreement and the Plan contain the entire understanding
of the parties with respect to its subject matter. There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly set forth
herein and the Plan. This Agreement and the Plan supersede all prior agreements
and understandings between the parties with respect to the subject matter of
this Agreement.
9.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.
10.    Governing Law; Jurisdiction and Venue. This Agreement shall be governed
by and construed and enforced in accordance with the laws of the State of Texas,
without regard to the provisions governing conflict of laws, to the maximum
extent practicable calls for performance and shall be performable at the offices
of the Company in Houston, Harris County, Texas and venue for any dispute
arising hereunder shall lie exclusively in the state and/or federal courts of
Harris County, Texas and the Southern District of Texas, Houston Division,
respectively.
11.    Participant Acknowledgment. The Participant hereby acknowledges receipt
of a copy of the Plan via online delivery at www.stockplanconnect.com. The
Participant hereby acknowledges that all decisions, determinations and
interpretations of the Committee in respect of the Plan, and this Agreement
shall be final and conclusive.
12.    Mandatory Withholding of Taxes. The Participant acknowledges and agrees
that the Company shall deduct from the shares of Common Stock otherwise
deliverable a number of shares of Common Stock (valued at their Fair Market
Value) on the applicable date that is equal to the amount of all federal, state
and local taxes required to be withheld by the Company, as determined by the
Committee.
13.    Adjustments. As provided in Section 15 of the Plan, certain adjustments
may be made to the Restricted Stock Units upon the occurrence of events or
circumstances described in Section 15 of the Plan.
14.    Restrictions Imposed by Law. The Company shall not be required to issue
shares of Common Stock unless and until (i) such shares have been duly listed
upon each stock exchange on which the Common Stock is then registered and
(ii) the Company has complied with applicable federal and state securities laws.
15.    Participant Employment. Nothing contained in this Agreement, and no
action of the Company or the Committee with respect hereto, shall confer or be
construed to confer on the Participant any right to continue in the employ of
the Company or any of its Subsidiaries or interfere in any way with the right of
the Company or any employing Subsidiary to terminate the Participant’s
employment at any time, with or without cause; subject, however, to the
provisions of any employment agreement between the Participant and the Company
or any Subsidiary.
16.    Return of Restricted Stock Units. If at any time during or after the
Performance Period, the Committee determines that an earlier determination as to
the achievement of the performance conditions set forth on Schedule I was based
on incorrect data and that in fact the performance conditions set forth on
Schedule I had not been achieved


3

--------------------------------------------------------------------------------




or had been achieved to a lesser extent than originally determined and a portion
of the Restricted Stock Units would not have been vested or settled given the
correct data, then (i) such portion of the Restricted Stock Units that became
vested shall be deemed to be not vested and (ii) such portion of the Restricted
Stock Units that were settled in respect of the Participant shall be paid by the
Participant to the Company (or, if such shares were disposed of, the cash
equivalent as of the date of settlement) upon notice from the Company as
provided by the Committee.
17.    Section 409A. Payments under this Agreement are designed to be made in a
manner that is exempt from Section 409A of the Code as a “short-term deferral,”
and the provisions of this Agreement will be administered, interpreted and
construed accordingly (or disregarded to the extent such provision cannot be so
administered, interpreted, or construed).
[Intentionally Left Blank]


4

--------------------------------------------------------------------------------






Schedule I
Performance Condition
The number of Restricted Stock Units of the Company set forth on the
Participant’s online award acceptance page at www.stockplanconnect.com, which is
incorporated by reference herein and which number assumes achievement of the
Target level of performance as described in this Schedule I, shall be split 75%,
towards the achievement of above threshold performance of Performance Profit (as
defined below) during the 3-year period commencing January 1, 2016 and ending
December 31, 2018 (the “Performance Period”) and 25% towards the achievement of
relative Total Shareholder Return (as defined below) during the 3-year period
commencing December 31, 2015 and ending December 31, 2018. Such performance
units, if any, will vest in accordance with Section 4 of the Agreement:
 
Capital Charge to Determine Cumulative Performance Profit
 
2016
2017
2018
Threshold (0.5x Target)
6.0
%
7.5
%
9.0
%
Target (1.0x Target)
7.0
%
8.5
%
10.0
%
Stretch (2.0x Target)
8.0
%
9.5
%
11.0
%



Relative TSR
 
Percentile Rank TSR
Threshold (0.5 x Target)
30th
Target (1.0x Target)
50th
Stretch (2.0 x Target)
75th



The achievement of the performance criteria shall be certified by the
Compensation Committee of the Board of Directors of the Company (“Compensation
Committee”) after the conclusion of the Performance Period. In determining the
level of performance achieved and the number of Restricted Stock Units earned,
the Compensation Committee will, if above the threshold level of performance is
achieved, interpolate between 0.5x and 2.0x of the Target amount of restricted
stock units.
For the purposes of this Agreement, “Performance Profit” measures the return on
capital, based on the comparison of a targeted capital charge multiplied by
yearly average assets employed to determine target PP and actual PP. Actual
average capital employed is equal to the annual average of total assets, less
excess cash (where excess cash is the amount greater than $50 million) less
total current liabilities, plus the current portion of long-term debt – all
determined based on US GAAP. PP target will be determined based on multiplying
the actual average capital employed for the year by the capital charge. The
actual PP is equal to Adjusted EBITDA@ECRC, less non-cash compensation expense,
less D&A, net of taxes at a 29% rate. Each year threshold, target, and stretch
will be added together and compared against the actual PP for the three-year
period, resulting in a cumulative result.
For the purposes of this Agreement, “Relative Total Shareholder Return” means
the difference in the compound annual growth in starting stock price
(12/31/2015) and ending stock price (12/31/2018) plus reinvestment of dividends
on the ex-dividend rate. This number will be compared to a specified performance
peer group, with the payout based on Kraton’s percentile rank relative to the
performance peer group. The performance peer group, a subset of the Russell 3000
index plus any current compensation peer companies not already included (48
specialized chemical companies) is listed below:


5

--------------------------------------------------------------------------------




A Schulman, Inc
Advanced Emissions Solutions, Inc.
Albemarle, Corp
Ashland, Inc
Axiall Corp
Balchem Corp
Celanese Corp
Chase Corp
Chemtura Corp
Cytec Industries, Inc
E.I. du Pont de Nemours and Co


Eastman Chemical Corp
Ecolab Inc
Ferro Corporation
Flotek Industries, Inc
FMC Corp
FutureFuel Corp
HB Fuller Co


Huntsman Corp
Innophus Holdings Inc
Innospec, Inc
International Flavors & Fragrances, Inc


KMG Chemicals, Inc
Landec Corp
LSB Industries
Minerals Technologies Inc
NewMarket Corporation


Olin Corp


OM Group Inc
OMNOVA Solutions Inc


Platform Specialty Products Corp


PolyOne Corp
Polypore International Inc
PPG Industries Inc
Quaker Chemical Corporation
Rayonier Advanced Materials Inc
Rockwood Holdings, Inc


RPM International Inc
Senomyx, Inc
Sensient Technologies Corp
Sigma-Aldrich Corp
Stepan Company
The Dow Chemical Company
The Sherwin-Williams Company
The Valspar Corporation
W.R. Grace & Co
Westlake Chemical Corp
Zep, Inc





6